Citation Nr: 9902300	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-30 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral fallen arches 
and hallux valgus of the left foot.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to July 
1984, with subsequent periods of reported service with a 
reserve unit ending in 1986.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, dated in December 1992.  That decision denied the 
veterans claims of entitlement to service connection for 
fallen arches and hallux valgus of the left foot.  It granted 
service connection for bilateral metatarsalgia due to 
calcaneal fat pad displacement.  The denials of service 
connection were duly appealed.

By letter dated November 1998, the veteran was informed the 
member of the Board of Veterans Appeals (Board), who had 
conducted his December 1996 hearing was no longer an employee 
of the Board.  The veteran was offered the opportunity for 
another hearing by a current Member of the Board.  He was 
also informed that if he did not respond within 30 days, it 
would be presumed that he did not want another hearing.  The 
veteran has not responded.  The veterans claim is therefore 
being considered upon the evidence of record.

The Board notes that at the December 1996 hearing, the 
veteran testified that he was claiming service connection for 
whatever disorder was causing the pain in his feet.  In 
February 1998 the veteran was diagnosed as having 
degenerative disc disease of the lumbosacral spine as the 
source of his foot pain.  The RO denied entitlement to 
service connection for a herniated disc at L5-S1 and informed 
the veteran of the denial in August 1998.  The record does 
not show that the veteran has submitted a notice of 
disagreement with that decision.  Accordingly, the Board does 
not have jurisdiction to consider the issue of entitlement to 
service connection for a herniated disc at L5-S1.  Shockley 
v. West, 11 Vet. App. 208 (1998) (the Board does not have 
jurisdiction over an issue unless there is a jurisdiction 
conferring notice of disagreement); see also Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998); Buckley v. West, No. 96-1764 (U.S. Vet. 
App. Dec. 3, 1998).

The Board notes that the veteran has until August 1999 to 
file a notice of disagreement with that decision and initiate 
the appellate process.  38 C.F.R. § 20.200 et seq. (1998).

The veteran submitted a statement in May 1994 that served to 
perfect his appeal for service connection for bilateral 
fallen arches and left hallux valgus. The veteran stated that 
Ive suffered enormous pain since Ive received this injury 
in the military.  There has been no relief from this 
injury.  Liberally construed, that statement may be taken 
as a claim for an increased rating for the service-connected 
bilateral metatarsalgia.  The Board refers the issue of 
entitlement to an increased rating to the RO for appropriate 
development.

The case has again been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  There is no current diagnosis of fallen arches.

2.  There is no current diagnosis of left hallux valgus.

3.  There is no competent evidence of a nexus between a 
current foot disability and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
fallen arches and left hallux valgus is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his bilateral fallen arches and 
left hallux valgus are the result of wearing ill fitting 
shoes while on active duty.  The veteran essentially asserts 
that his feet were injured by the ill-fitting boots that he 
was required to wear during basic training. 

The Board notes that the veteran has been granted service 
connection for bilateral metatarsalgia due to calcaneal fat 
pad displacement.

The threshold question that must be resolved with regard to 
the veterans claims of service connection for bilateral 
fallen arches and left hallux valgus is whether he has 
presented evidence that the claims are well grounded.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A well-grounded claim is a plausible claim, 
meaning it appears to be meritorious.  Murphy, 1 Vet. App. 
at 81.  An allegation of a disorder that is service connected 
is not sufficient; the veteran must submit evidence in 
support of the claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993). 
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that:
A well-grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claim will be found well grounded if there is competent 
evidence of incurrence or aggravation of a disease or injury 
in service and of continuing symptomatology since service, 
and medical evidence of a nexus between the current 
disability and the reported symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober, 
at 495.

Evidence

Review of the veterans service medical records reveals that 
on examination for entrance into service, in October 1983, 
there were no reported abnormalities of the feet.  In March 
1984, the veteran complained of soreness in both feet.  He 
was noted to have bruising on the left foot under the toes 
with swelling.  Walking made the pain worse.  The assessment 
was minimal metatarsalgia.  In May 1984 he was diagnosed as 
having foot stress bilaterally.  In June 1984 the veteran 
complained of chronic foot problems.

In September 1984, the veteran complained of persistent 
bilateral foot and heel pain over the previous seven months.  
He noted that the pain had started while he was on basic 
training.  He also noted that walking aggravated his pain.  
Examination revealed general pain in the plantar/medial and 
lateral aspects of both feet.  Diagnosis was pronated gait; 
arch supports were prescribed.  An X-ray report dated in 
September 1984 revealed a slight hallux valgus on the left at 
the first medial metatarsal phalangeal joint.  No other 
findings were noted 

In June 1985 the veteran noted pain in the region of his 
heels bilaterally in since active duty in February 1984.  He 
complained of fallen arches.  The veterans feet were 
noted to be normal and no disease was noted.

In a December 1985 podiatry consultation, the veteran was 
noted to have a splayed (displaced) plantar fat pad sub 
bilateral calcaneus with associated plantar pain.  The 
diagnosis was lateral/medial displacement of the plantar 
calcaneal fat pad.

The veteran sought treatment at VA for painful feet in April 
1992.  No diagnosis was given, but the veteran was prescribed 
pain relievers.  In May 1992 the veteran was seen by a VA 
podiatrist with complaints of bilateral heel pain, mostly 
with activity.  The veteran reported that a private 
podiatrist had diagnosed nerve damage in the heels.  The 
diagnosis on the current examination was probable plantar 
fasciitis and possible stress fracture of the calcaneus.

In August 1996 the veteran complained of fallen arches.  In 
September 1996, the veteran reported bilateral foot pain.  
The pain was worse with standing for longer than five 
minutes.  There was pain along the course of the PT 
tendon bilaterally.  He had pain against resisted inversion.  
The diagnosis was possible PT tendonitis / tarsal tunnel.

In October 1996 the veteran continued to complain of chronic 
bilateral foot pain and also lumbar back pain.  The diagnosis 
was possible bilateral tarsal tunnel syndrome or chronic PT 
tendonitis.  A December 1996 EMG study of the lower 
extremities was negative for any abnormality that showed 
delay across the tarsal tunnel.

In December 1996, the veteran presented testimony before the 
Board.  The veteran stated that he went into boot camp with 
good feet.  The boots that he was issued did not fit 
correctly.  The veteran stated that his feet began to bother 
him because the boots were a size and a half too small.  The 
veteran recalled complaining to his drill sergeants and 
instructors, but no one seemed to care.  The veteran recalled 
that he would soak his feet in water at night.  He recalled 
thinking that the problem would only continue for a short 
term.  

The veteran recalled going to a doctor in basic training for 
other problems.  He then mentioned fallen arches and that 
he had pain in his legs and feet.  After basic training he 
had been allowed to wear tennis shoes.  He reported that he 
was told that he had developed shin splints.  The veteran 
also reported that he had been put on light duty, with no 
marching or strenuous exercise.  He had been issued arch 
supports, but these did not work.  He stated that no one 
really told him what was wrong with his feet, and it was 
basically swept under the rug.

The veteran further testified that after three years of 
service in the reserves, he went to a VA clinic.  He 
testified that he had complained of pain due to fallen 
arches.  He reported that the VA doctor had continued the 
diagnosis of fallen arches, because, the veteran conjectured, 
he had read it somewhere else.  The veteran did not feel the 
doctor did a full examination.  The doctor told him to do a 
few exercises.  The exercises gave him some relief, but he 
was never totally without pain.  The veteran reported that he 
was told he had a posterior valgus.  He testified that he 
had recently undergone testing by a neurologist, and been 
told that he might have nerve damage in his feet.

A May 1997 VA podiatry treatment report shows that the 
veteran's gait was normal as was a nerve conduction study.  
The podiatrist, who completed the report, noted that the 
veteran had a normal pedal examination.  There was no obvious 
etiology for the veteran's pain.  Radiculopathy was noted to 
be a possibility.

A January 1998 podiatry treatment note contains a diagnosis 
of bilateral plantar fasciitis.  The podiatrist noted that 
lumbar radiculopathy was suspected since the veteran's 
condition was atypical of plantar fasciitis.

In February 1998 the veteran was diagnosed as having a 
herniated disc.  On MRI testing, the veteran was noted to 
have several herniated discs or disc bulges in the 
lumbosacral spine. 

A July 1998 note was appended to the veteran's claims folder 
by his VA podiatrist.  The doctor noted that the veteran had 
failed to report for a VA compensation and pension 
examination.  He noted that the veteran had constant 
unremitting bilateral heel pain consistent with symptoms from 
a herniated disc at L5-S1.  This was confirmed by a MRI and a 
secondary opinion by a VA orthopedic surgeon in February 
1998.  The podiatrist noted that the veteran's symptomatology 
of the veteran's feet had failed to respond to podiatry 
intervention because the etiology of his symptoms was in the 
back.

Analysis

Initially, the Board notes that in the previous remand of 
this case, the Board found the veterans claim to be well 
grounded.  This conclusion was based on a finding that the 
veteran was competent to report a continuity of foot 
symptomatology since service, and that this continuity of 
symptomatology provided the necessary nexus between a current 
foot disability and service.  Since the Boards remand, 
however, the Court has held that in general, competent 
medical evidence is necessary to link a reported continuity 
of symptomatology to a currently diagnosed disability.  
Savage v. Gober, at 497.

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The requirement of a 
current disability means one that exists on or after the time 
of the veterans claim.  Gilpin v. West, 155 F.3d 1353, 1356 
(Fed. Cir. 1998).

Review of the medical evidence shows that although the need 
for arch support and findings of hallux valgus were reported 
in the service medical records in 1984, the veteran does not 
have a current diagnosis of fallen arches or hallux valgus.  
The veteran has testified that VA physicians told him that he 
had fallen arches.  However, the VA treatment records that 
are part of the claims folder, do not show such diagnoses.  
Further the veteran is not competent to testify as such 
medical hearsay.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Even if such evidence were of record, there is no competent 
medical evidence of a nexus between fallen arches or hallux 
valgus and service.

The veteran has pursued treatment for the pain in his feet, 
and the evidence shows a variety of diagnoses.  The most 
recent diagnosis of the etiology of the veteran's foot pain 
is that it is related to his herniated disc at L5-S1, a 
condition not at issue in this appeal.  The veteran's 
treating VA physician noted in July 1998 that the veteran had 
constant unremitting bilateral heel pain consistent with 
symptoms from a herniated disc at L5-S1.  The podiatrist 
noted that the symptomatology in the veteran's feet was 
caused by pathology in his back.

While the veteran is competent to submit evidence that he has 
had pain in his feet since basic training, he is not 
competent to connect that symptom with any particular 
disorder or cause.  In order to find a current disorder 
connected to an incident in service, whether the wearing of 
ill-fitting boots or carrying a rucksack, the VA must be 
presented with competent medical evidence that makes such an 
etiological connection. See Epps, 126 F.3d at 1468; 
Grottveit, 5 Vet. App. at 93.

There have been tentative findings of foot disorders other 
than fallen arches or hallux valgus, namely fasciitis and 
stress fractures, during the course of the veterans current 
appeal.  However, there has been no competent medical 
evidence linking these findings to service or to the 
continuity of symptomatology reported by the veteran.  

The veteran's claim for service connection for bilateral 
fallen arches and left hallux valgus are not well grounded.  
The benefits sought on appeal are accordingly denied.

Because the veterans claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  VAs obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has recently held that 
the obligation exists only in the limited circumstances where 
the veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, 
the VA is not on notice of any known and existing evidence 
that would make the adjudicated service connection claim 
plausible.  The Boards decision serves to inform the veteran 
of the kind of evidence that would be necessary to make his 
claim well grounded.


ORDER

Service connection for bilateral fallen arches and hallux 
valgus of the left foot is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
